In a proceeding pursuant to CPLR article 78 to compel the Kings County District Attorney’s office to supply him with *376copies of Grand Jury minutes, the petitioner appeals from a judgment of the Supreme Court, Kings County (Kreindler, J.), dated July 3,1990, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly dismissed the proceeding, since the petitioner failed to demonstrate a compelling and particularized need for access to the otherwise confidential Grand Jury minutes (see, Matter of District Attorney of Suffolk County, 58 NY2d 436, 444; see also, CPL 210.20 [1] [b]; [2]; 255.20, 210.30 [6]; People v Miller, 121 AD2d 477). Sullivan, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.